        Case 3:19-cr-00293-CAB Document 49 Filed 08/12/20 PageID.119 Page 1 of 1



 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5
                             SOUTHERN DISTRICT OF CALIFORNIA
 6
                        (HONORABLE CATHY ANN BENCIVENGO)
 7

 8 UNITED STATES OF AMERICA,               )   Case:19cr0293-CAB
                                           )
 9              Plaintiff,                 )
                                           )   ORDER GRANTING REQUEST
10 v.                                      )   TO CONTINUE THE SENTENCING
                                           )   HEARING
11 JERMAINE TILLIS,                        )
                                           )
12              Defendant.                 )
                                           )
13

14        JOINT MOTION having been made by the parties, and GOOD CAUSE appearing,
15 IT IS HEREBY ORDERED that the Sentencing Hearing date in the above-entitled case,

16 be continued from Friday, August 14, 2020, at 9:30 a.m. to Friday November 13, 2020 at

17 9:30 a.m.

18        IT IS FURTHER ORDERED the defendant and all sureties to the bond shall file
19 acknowledgments confirming the new court date no later than August 17, 2020.

20
            IT IS SO ORDERED.
21

22
            8/12/2020
     Dated:_________                       ______________________________________
23                                         HONORABLE CATHY ANN BENCIVENGO
                                           United States District Judge
24

25

26

27

28
